Citation Nr: 1619589	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for sinusitis, to include as secondary to the service-connected deviated nasal septum.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
In April 2015, the Board remanded the appeal for further development.


FINDING OF FACT

The Veteran's sinusitis is not attributable to service and was not caused or aggravated by his service-connected deviated nasal septum.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

On the matter of a current disability, a June 2011 VA examiner found possible episodes of sinusitis nonresponsive to allergy therapy.  While the June 2011 examiner, and a subsequent November 2015 VA examiner, did not find the presence of chronic sinusitis, any doubt will be resolved in favor of the Veteran on the matter of current disability, given the finding of possible sinusitis.
  
The Veteran contends his sinusitis is related to a facial injury sustained in service, and/or his service-connected deviated nasal septum.

On entry into service, the examiner did not note any abnormality associated with the Veteran's nose or sinuses, and the Veteran did not report any related problem in the Report of Medical History.  The service treatment records (STRs) are devoid of complaints, treatment, or diagnoses related to his sinuses.  On separation, the Veteran's nose and sinuses were normal and he voiced no complaints related to sinusitis on the accompanying Report of Medical History.  However, based on buddy statements of B.V. and V.J., VA accepted that the Veteran sustained a facial injury in service during tank-firing exercises.  See June 2010 Rating Decision awarding service connection for the deviated nasal septum.

Private treatment records from 1988 and 1989 document an asymptomatic deviated septum, allergic sinusitis, and chronic rhinitis with turbinate hypertrophy of uncertain etiology.

On VA examination in June 2011, the examiner acknowledged that the in-service injury to the face and nose caused his deviated nasal septum.  The examiner diagnosed a deviated septum, intermittent rhinitis symptoms, and possible episodes of sinusitis nonresponsive to allergy therapy.  She did not find that he had chronic sinusitis due to the infrequency of episodes.  An opinion on etiology was not provided.  In an August 2011 addendum, the examiner stated she had reviewed the claims file in rendering her opinion.

In April 2015, the Board remanded the claim in order to obtain outstanding VA medical records and a further medical opinion.  The Board found the June 2011 opinion inadequate because in finding that the Veteran did not have chronic sinusitis, the examiner had not reviewed all pertinent records due to the outstanding VA treatment records.

In November 2015, an addendum VA medical opinion was obtained, based on a review of the entire claims file.  On the matter of direct service connection, the examiner opined it was less likely than not that the Veteran's current disability was incurred in or caused by the claimed in-service injury.  The examiner addressed the in-service facial injury and deviated septum, but found no evidence of any episode of acute or chronic sinusitis in service.  Following service, he was first treated for chronic rhinitis in 1989, with no evidence of any ongoing treatment for sinusitis.  The examiner based her negative opinion on this lack of in-service documentation pertaining to sinusitis, and the lack of ongoing treatment or other indication of chronic sinusitis.    

As for secondary service connection, the examiner opined that it was less likely than not that the service-connected deviated septum caused or aggravated the Veteran's sinusitis.  The examiner provided a thorough recitation of the evidence, summarizing treatment from January 1972, December 1974, January 1975, October 1988, February 1989, March 1989, March 2009, May 2009, July 2009, October 2009, January 2010, June 2010, June 2011, and VA records from 2006 to the present.  See Virtual VA Entries 11/9/15.  The examiner provided the medical definition of chronic rhinosinusitis, with citation to medical literature, and explained that the record did not show the frequency of episodes to implicate causation or aggravation by the deviated nasal septum.  There was insufficient evidence to indicate that his disorder constituted more than average impairment from sinonasal symptoms.  The examiner noted the Board's April 2015 remand referencing sinusitis in January and February 2010, but disputed this as supportive of a chronic sinus condition based on the lack of facial tenderness, purulent nasal discharge, or prescriptions for antibiotics or nasal steroids anywhere in the pharmacy records.  The examiner also noted that while the Veteran stated a head CT may have been performed in service, and that this may have been useful in rendering the opinion, such a report was not of record.  In this regard, the STRs are devoid of a head CT and all available records have been obtained.  See May 2011 Formal Finding.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The November 2015 VA examination is adequate for the purposes of adjudication.  The examiner addressed the Veteran's contentions, but found that the current disorder was not related to service or caused or aggravated by his service-connected deviated septum.  The examiner based her conclusions on an examination of the claims file and the Veteran's diagnostic reports.  She reviewed and accepted the Veteran's reported history and symptoms in rendering the opinions.

The only evidence to the contrary of the November 2015 report is the lay evidence.  The Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence.  Further, the Board finds that the lay statements are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The November 2015 examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the current symptoms were not related to service, and were not caused or aggravated by the service-connected deviated nasal septum.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the November 2015 examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  July 2009 and April 2011 letters notified the Veteran of the elements of service connection, including on a secondary basis, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  

The Board is further satisfied that the RO has substantially complied with its April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO obtained outstanding VA treatment records as well as a VA addendum opinion responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for sinusitis is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


